Citation Nr: 0116366	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral defective hearing. 

2.  Entitlement to service connection for bilateral defective 
hearing. 


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

The appeal arises from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, determining that new and material evidence 
had not been submitted sufficient to reopen a claim for 
service connection for a bilateral defective hearing. 

In the course of appeal, in April 2001, the veteran testified 
before the undersigned member of the Board at a hearing in 
Washington, D.C..  The claims folder contains a transcript of 
that hearing.



FINDINGS OF FACT

1.  The RO denied service connection for bilateral defective 
hearing in an August 1975 rating decision.  

2.  In a July 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for bilateral defective hearing.
 
3.  Evidence received since the last final decision by the RO 
in July 1998 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for bilateral defective hearing on the 
merits.




CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in July 1998 denying service connection for 
bilateral defective hearing; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

The RO originally denied service connection for bilateral 
defective hearing in August 1975, on the basis that defective 
hearing was not shown on service entrance and discharge 
examinations, and defective hearing was not shown by the 
evidence of record.  In October 1977 the RO deferred the 
veteran's request to reopen his claim pending the veteran's 
submission of evidence to establish defective hearing during 
service; the veteran was notified of this requirement by a 
November 1977 letter.  Following an additional claim in 
December 1979, the RO in January 1980 again responded with a 
letter informing that the claim for service connection for 
bilateral defective hearing could not be reopened until the 
veteran submitted "new and current evidence that the 
condition was incurred or aggravated by [the veteran's] 
service."  A further letter denying reopening of the claim 
was issued by the RO in March 1980, again on the basis that 
new and material evidence had not been submitted.  Most 
recently, in a July 1998 decision, the RO again denied 
reopening of the veteran's claim for service connection for 
bilateral defective hearing based on the veteran's failure to 
submit new and material evidence.  The veteran was notified 
of that decision by a July 1998 letter.  The July 1998 
decision became final due to a lack of timely notice of 
disagreement to initiate an appeal.  The currently appealed 
June 1999 decision was made by the RO in response to a 
submitted January 1999 letter by J. S. Harris, M.D., a 
private physician. 

At the time of the last final denial of service connection 
for bilateral defective hearing by the RO in July 1998, the 
claims folder contained a private medical statement dated in 
September 1977, by a physician whose name is not legible, 
diagnosing, in pertinent part, "nerve deafness", which the  
physician attributed to the veteran's period of service and 
work with field artillery in service.  An audiometric 
examination was not submitted in association with that 
medical statement.  The July 1998 denial of service 
connection for bilateral defective hearing was also based on 
a service medical records showing no defective hearing, and 
no medical record of defective hearing prior to September 
1977.  The only non-dental service medical records within the 
claims folder are a service entrance examination report dated 
in October 1950, and a service discharge examination report 
dated in November 1952, both showing 15/15 hearing for 
whispered voice.  

Subsequent to the July 1998 RO decision, the veteran 
submitted several lay statements by siblings, and one by his 
daughter, all to the effect that he developed defective 
hearing in service.  He also submitted the above-noted 
January 1999 letter from J.S. Harris, M.D., to the effect 
that the veteran had been his patient and the veteran was 
trustworthy and believable in his statements regarding the 
etiology of his bilateral defective hearing.  The veteran 
also subsequently submitted an October 1999 letter by an 
audiologist at Maico Hearing Aid Service, Inc., Richmond, 
Virginia, to the effect that the veteran was treated for 
severe, bilateral sensorineural hearing loss which he had in 
1983, and which in the audiologist's opinion was most likely 
present when the veteran was discharged from service.  The 
Maico audiologist's statement was supported by submitted 
audiology examination reports dated in January 1987 and 
October 1998.   Also submitted was a more recent Maico 
audiology examination record in November 1990.  

At a Board hearing in Washington, D.C. in April 2001, the 
veteran testified that he attempted to receive treatment for 
his defective hearing at the McGuire VA hospital in Richmond, 
Virginia, but that when he initially sought treatment at that 
facility in the 1950's for his defective hearing he was 
turned away.  He testified that in service he was stationed 
for approximately 13 months in Korea around 1952, and 
assigned to the 92nd Field Artillery at that time.  He 
testified that his job with the 92nd was bringing artillery 
shells to be loaded in the guns, adding that while doing so 
at times he wore earplugs and at times he didn't.  He 
testified that he had a ruptured eardrum in service but he 
didn't know anything about it until he got out of service.  
He testified that he had hearing difficulties while in Korea, 
but they did not occur to him until after he separated from 
service.  He added, in effect, that his service separation 
examination was not thorough, and as a result his defective 
hearing was not then detected.  

The Board considers the lays statements by the veteran's 
siblings, the Maico audiologist's opinion supported by 
audiology examination records, and the veteran's testimony, 
taken together, to be so significant that they must be 
considered together with all the evidence of record to fairly 
decide the claim on the merits.  Accordingly, the evidence 
submitted since the last final prior denial is new and 
material, and reopening of the claim for service connection 
for bilateral defective hearing is warranted. 38 C.F.R. § 
3.156(a).


ORDER

The claim of entitlement to service connection for bilateral 
defective hearing is reopened, and to that extent the appeal 
is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's claim for service connection for bilateral 
defective hearing having been reopened, the claim must be 
remanded for appropriate development.  The veteran must be 
afforded a VA audiology examination and a VA medical opinion 
as to the etiology of the veteran's bilateral defective 
hearing.  


The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify any VA and private 
records of treatment for defective 
hearing from discharge from service until 
the present time, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA audiometric examination to 
ascertain (verify) the existence of 
bilateral defective hearing pursuant to 
38 C.F.R. § 3.385 (2000).  

4.  Thereafter, the veteran should be 
afford an examination by a VA 
otolaryngologist to ascertain the 
etiology of any current recognizable 
bilateral defective hearing.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  At the conclusion of the 
examination, the otolaryngologist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral defective hearing had its onset 
during his period of active service from 
November 1950 to November 1952, whether 
it is at least as likely as not that 
bilateral sensorineural hearing loss was 
manifested in the first post service 
year, and whether it is at least as 
likely as not that bilateral defective 
hearing is otherwise related to service.

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



